MARSHALL, CJ.
1. Section 4346, General Code, requiring plats of lands within three miles of the corporate limits of a city to have the written approval of the planning commission of such city endorsed thereon before such plat is entitled to record in the recorder’s office of the county in which such city is located, is constitutional.
2. A city ordinance which provides for payment of fees to the planning commission of such city for examining and checking plats of lands within such city or within three miles of the corporate limits of such city is valid so far as amount of fees is concerned, if the fees permitted to be charged by the provisions of such ordinance are reasonable and designed to cover the cost and-expense of-maintaining the planning commission.
3.A payment unwillingly made under protest by an individual to an official in compliance with a fee or license statute or ordinance, in order to obtain official action in the matter covered by. such statute or ordinance, is voluntarily made when no loss or damage would accrue to such individual other than the damage naturally resulting from withholding or delaying such official action.
(Day and Kinkade, JJ., concur.)
(Allen, J., concurs in propositions 2 and 3 of the syllabus and in the judgment'.)
(Robinson, J., concurs in'proposition 3 of the syllabus and in the judgment, hut'dissents from proposition 1 of the syllabus.)
(Jones, J., concurs in propositions 1-and 2 of the syllabus, but not in the judgment for the reason that the- payment was - involuntary and the fees unreasonable.)'-
(Matthias, J., concurs in proposition 3 of-the syllabus and in the judgment.)